EXHIBIT (p)(3) O RBI M ED C ODE OF E THICS Dated: March 23, 2011 1. Statement of General Principles This Code of Ethics (this  Code ) expresses the policy and procedures of OrbiMed Advisors LLC, OrbiMed Capital LLC and their affiliates (together,  OrbiMed ) with respect to any RIC or other Fund that OrbiMed manages. Capitalized terms used in this Code that are not otherwise defined have the meanings given to them in Section 2 of this Code. Rule 17j-l under the Investment Company Act of 1940, as amended (the  Investment Company Act ) , makes it unlawful for certain persons in connection with the purchase or sale of securities, to, among other things, engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon a RIC. In compliance with Rule 17j-1, this Code contains provisions that are reasonably necessary to eliminate the possibility of any such conduct. When Access Persons or Venture Partners covered by the terms of this Code engage in personal securities transactions, they must adhere to the following general principles as well as to the Codes specific provisions: A. At all times, the interests of Fund investors must be paramount; B. Personal transactions must be conducted consistent with this Code of Ethics in a manner that avoids any actual or potential conflict of interest (or the appearance thereof); C. No inappropriate advantage should be taken of any position of trust and responsibility; D. Reasonable care and independent professional judgment must be used when conducting investment analysis, making investment recommendations, taking investment actions, and engaging in other professional activities; E. All personnel must conduct themselves in a professional and ethical manner that will reflect favorably on OrbiMed and the profession, and should encourage others to do the same; F. All personnel should promote the integrity of, and uphold the rules governing, capital markets; and G. All personnel should maintain and strive to improve their professional competence and that of other investment professionals. References in this Code to consent or authorization by the CCO, the Managing Member or another designated Compliance Approver mean that any such person may give the referenced consent or authorization, but no party may consent to or authorize its own actions. In addition, Access Persons who serve as officers, directors or trustees (or in a similar capacity) of a Fund must also abide by any applicable policies or code of conduct established by the Fund. This Code governs Securities Transactions by all Access Persons of OrbiMed and, to the extent indicated below, Venture Partners. In the event that there is any uncertainty on the part of any Access Person or Venture Partner about the propriety of any Securities Transaction being contemplated or any other provision of, or situation arising under, this Code, such Access Person or Venture Partner should consult with the CCO . OrbiMed may require that certain of the reporting, certification and other requirements set out in this Code be satisfied through electronic submissions, or other means related to OrbiMeds use of web -based or other compliance systems. OrbiMed will notify and coordinate with Access Persons and Venture Partners in connection with the use of any such system. 2. Definitions  Access Person  mean s an Advisory Person or any other member, director, officer or employee of OrbiMed. Temporary employees such as summer interns will be reviewed on a case-by-case basis to determine the reporting requirements applicable to them.  Advisory Person  mean s any employee of OrbiMed (or of any entity in a control relationship to OrbiMed) who, in connection with his or her regular functions or duties, makes, participates in, or obtains information regarding, the purchase or sale of a Security by a Fund, or whose functions relate to the making of any recommendations with respect to such purchases or sales of a Security for a Fund, and includes any natural person in a control relationship with a Fund or OrbiMed who obtains information concerning recommendations made regarding the purchase or sale of a Security for a Fund.  Beneficial Ownership  has the same meaning as set forth in Rule 16a-1(a)(2) of the Securities Exchange Act of 1934, as amended (the  Exchange Act  ). Subject to the specific provisions of that Rule, it generally means having directly or indirectly, through any contract, arrangement, understanding, relationship, or otherwise, a direct or indirect pecuniary interest in a Security.  Board  mean s the board of directors or board of trustees or other appropriate governing body of a Fund.  CCO  mean s the Chief Compliance Officer appointed by OrbiMed. 2  Compliance Approver  means the CCO, the Managing Member, or any other employee of OrbiMed designated by the CCO or Managing Member to perform the functions specified for such a person in this Code. A list of such Compliance Approvers is available from the CCO.  Control  has the same meaning as that set forth in Section 2(a)(9) of the Investment Company Act.  Fund  mean s any investment vehicle, including any RIC, or managed account with respect to which OrbiMed serves in an advisory capacity.  Initial Public Offering  or  IPO  means an offering of Securities registered under the Securities Act of 1933, as amended (the  Securities Act  ), by or for an issuer of such Securities which, immediately before the registration, was not subject to the reporting requirements of Sections 13 or 15(d) of the Securities Act.  Investment Personnel  means OrbiMed Portfolio Managers and those persons who provide information and advice to such Portfolio Managers or who help execute the Portfolio Managers  investment decisions ( e.g. , securities analysts, traders and operations personnel) and includes any natural person in a control relationship with OrbiMed who obtains information concerning recommendations to a Fund with regard to the purchase or sale of a Security.  Managing Member  means the managing member of OrbiMed Advisors LLC and OrbiMed Capital LLC, currently Samuel D. Isaly.  Pecuniary interest  means the opportunity, directly or indirectly, to profit or share in any profit derived from a transaction in a Security.  Indirect pecuniary interest  of an individual includes, but is not limited to, an interest in a Security held by members of such individuals immediate family who share such individuals household, including his or her spouse, children and stepchildren, parents, grandparents, brothers and sisters, and in-laws.  Personal Trading Restricted List  mean s the list maintained by the CCO of all issuers of Securities in the economic or industry sectors in which OrbiMed focuses its investment and advisory activities. The Personal Trading Restricted List may include general listings ( e.g. , all healthcare/life sciences issuers) or listings of specific issuers or both, at all times in the discretion of the CCO.  Portfolio Manager  mean s a person who has direct responsibility and authority to make investment decisions for a Fund.  Private Offering  mean s a transaction in Securities that is exempt from registration under Section 5 of the Securities Act, pursuant to Section 4(2) or Section 4(6) of the Securities Act or Regulation D, Rule 144A or Regulation S promulgated thereunder, including securities issued by private investment funds and private companies. The  purchase or sale of a Security  includes, among other things, the buying, selling, or writing of an option to purchase or sell a Security. 3  RIC  mean s any investment company registered under the Investment Company Act with respect to which OrbiMed serves in an advisory capacity.  Security  has the same meaning as that set forth in Section 2(a)(36) of the Investment Company Act and generally means any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, pre-organization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas or other mineral rights, any put, call, straddle, option on any security or index of securities, or generally any interest or instrument commonly known as a security or any certificate of participation, warr ant or right to subscribe or purchase any of the foregoing.  Security  does not include securities issued by the U.S. Government, money-market instruments, or shares of open-end investment companies (mutual funds) registered under the Investment Company Act, other than those with respect to which OrbiMed serves in an advisory capacity; for the avoidance of doubt, Security does include securities issued by RICs (as defined above). Commodities, futures and options traded on a commodities exchange, including currency futures are not considered securities. However, futures and options on any individual security or group or index of securities are considered to be  Securities
